      Case 2:19-cv-00445-KWR-KRS Document 92 Filed 10/23/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


CHRISTINE LUCERO, as Next Friend
to DAN LUCERO,

                              Plaintiff,

v.                                                           No. 2:19-cv-00445-KWR-KRS

CITY OF CLOVIS POLICE DEPARTMENT et al.,

                              Defendants.

     ORDER OF REFERENCE REGARDING MOTION FOR SANCTIONS, DOC. 80

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Fed. R. Civ.

P. 72(b), the opposed Motion for Sanctions, (Doc. 80), is referred to United States Magistrate

Judge Kevin R. Sweazea to conduct hearings, if warranted, including evidentiary hearings, and

to perform any legal analysis required to recommend to the Court an ultimate disposition of the

motion. The Magistrate Judge will submit an analysis, including findings of fact, if necessary,

and recommended disposition, to the District Judge assigned to the case, with copies provided to

the parties. The parties will be given the opportunity to object to the proposed findings, analysis,

and disposition as described in 28 U.S.C. § 636(b)(1). Objections must be filed within

fourteen (14) days after being served with a copy of the proposed disposition.

          IT IS SO ORDERED.
